DETAILED ACTION
Specification and claim 8 objected to for minor informalities.
Claims 11-20 rejected under 35 USC § 101.
Claims 1-20 rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The disclosure is objected to because of the following informalities: Paragraph 19 has a typographical error (in line four after the word "Accordingly") referring to "n embodiments."  Appropriate correction is required.


Claim Objections
Claim 8 objected to because of the following informalities:  Claim 8 has a typographical error (in line one after the word "preferences") where a period is used instead of a comma.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to a software per se. A set of instructions defining a software program "detached from any medium is an idea without physical embodiment." MPEP 2106.03. The claim is drawn to "a word processing system" comprising "a computerized input text," "computerized text attributes," and "a computer-implemented word processor." The present specification states that the word processor can comprise a software only embodiment. Spec., ¶ 68. The claim does not recite any structural limitations. Accordingly, claims 11-20 are directed to non-statutory subject matter because the claimed word processing system is interpreted as including embodiments of information without a physical or tangible form.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over N et al., U.S. PG-Publication No. 2016/0147760 A1 (hereinafter Anandhavelu), in view of Shevchenko, U.S. Patent No. 10,922,483 B1.

Claim 1
	Anandhavelu discloses a computer-implemented method, the method comprising: computing, by a computer-implemented word processing system, a first articulation rating associated with an input text, the word processing system computing the first articulation rating based on first rhetorical attributes associated with the input text and audience attributes associated with the input text. Anandhavelu discloses a computer-implemented method to "provide users with alternate words for drafting a social media post that will resonate with an intended audience." Anandhavelu, ¶ 12. In one embodiment, the method identifies "one or more alternative words" and "determine a predicted engagement score for each of the alternative words." Id. at ¶ 24. The "engagement score" is analogous to the claimed "articulation rating," because the engagement score represents "a prediction of how well a certain community of social media users will engage with the word or phrase." Compare Id. at ¶ 30, with Specification ¶ 46 (articulation rating corresponds to natural language correspondence between text and audience associated with that text).
	Anandhavelu discloses building and training "an engagement model" for "suggesting alternative words … in order to increase or optimize the predicted engagement level of [a] social media post." Anandhavelu, ¶¶ 45-46. The engagement model is built and trained by an engagement engine 210 comprising a "feature extractor 222" and an "engagement calculator 226." Id. at ¶ 49; FIG. 2. Feature extractor 222 can extract "content-based features" from text Id. at ¶ 55. Engagement engine 210 determines a "baseline engagement level of [a] drafted social media post" by directing feature extractor 222 to extract features from "the text of the drafted social network post" and directing engagement calculator 226 to "parse the drafted social media post for one or more keywords." Id. at ¶¶ 76-79. Accordingly, the "baseline engagement level" for a draft text (i.e. first articulation rating associated with an input text) is based on textual content features (i.e. rhetorical attributes) derived from an engagement model.
	Further, Anandhavelu discloses that the method can query the engagement model using target audience attributes for suggesting alternative words. The method can query the engagement model for words with high engagement scores using a "target audience selection control 424" for defining audience features by sex, age, income level, and interests (e.g. shopping). Id. at ¶¶ 129-131; FIG. 4B. Accordingly, in one embodiment, the baseline engagement level for a draft text is also based on a defined target audience (i.e. audience attributes) derived from the engagement model.
	Anandhavelu discloses selecting, by the word processing system, from the input text, a candidate subtext. A "query communicator 202" receives "a copy of a social media post … that has been drafted, but not submitted" and a "query word" that is "a word included in a drafted social media message … which the … system 104 determines can benefit from an alternative word." Id. at ¶¶ 69-70. The "query word" is the selected "candidate subtext."
	Anandhavelu discloses generating, by the word processing system, a modified subtext, the modified subtext modifying the candidate subtext. An "alternative word generator 206" identifies "one or more alternative word suggestions by first identifying a context of the query word," "identifying one or more words that are similar to the query word, based on the context." Id. at ¶¶ 72-75. The "alternative word" suggested for replacing the query word is the "modified subtext."
	Anandhavelu discloses generating, by the word processing system, based on the input text, an enhanced text, the enhanced text including the modified subtext. Anandhavelu discloses that the method substitutes the query word (i.e. candidate subtext) with an alternative word (i.e. modified subtext) to generate a modified social media post text (i.e. enhanced text). See Id. at ¶¶ 25; 31; 70.
	Anandhavelu discloses computing, by the word processing system, second rhetorical attributes associated with the enhanced text; and computing, by the word processing system, a second articulation rating associated with the enhanced text, the word processing system computing the second articulation rating based on the second rhetorical attributes and the audience attributes. Anandhavelu discloses that "engagement engine 210 can calculate a predicted engagement score for an alternative word by again utilizing the trained engagement model and the one or more features extracted from the drafted social media post." Id. at ¶ 79. Accordingly, Anandhavelu discloses calculating a baseline engagement score using a query word (i.e. first articulation rating) based on content features (i.e. rhetorical attributes) and a defined target audience (i.e. audience attributes) associated with a draft social media post; and then calculating a predicted engagement score using an alternative word (i.e. second articulation rating) based on the same content features and target audience associated with a modified draft social media post.
outputting, by the word processing system, based on the second articulation rating improving over the first articulation rating, the enhanced text. Anandhavelu discloses a query communicator 202 for providing "alternative words in a selectable list," wherein communicator 202 "may only provide the alternative words that have engagement scores that are higher than the predicted engagement level of the drafted social media post." Id. at ¶ 81. Figure 4A illustrates an embodiment wherein a user interface displays a "pop-up alternative word selection control 416" comprising indicators associated with the alternative words to indicate "what effect the listed alternative word will likely have on an engagement level of the drafted social media post." Id. at ¶¶ 124-127. Anandhavelu expressly discloses an example wherein "a draft of a social post has a predicted engagement level of 25" and the method "can determine that an alternate word for the query word" causes the social post to "have an increased predicted engagement level of 28 if the alternate word is substituted for the query word." Id. at ¶ 31. 
	Anandhavelu does not expressly disclose the first articulation rating based on author attributes associated with an author of the input text; and a second articulation rating based on the author attributes.
	Shevchenko discloses the first articulation rating based on author attributes associated with an author of the input text. Shevchenko discloses a "method of electronic communication assistance" comprising steps of "receiving a partial electronic communication at an artificial intelligence assistance computing facility," "encoding the partial electronic communication," and "processing the encoded partial communication … to generate a compositional change … using at least one of [a] communication context, [a] first user communication attribute, or [a] second user communication attribute to generate the compositional change." Shevchenko, 1:35-63. The Id. at 47:4-8. The information about the participants is accessed through "a user communication profile … a receiver communication profile … and/or target audience profiles." The AIA  can optimize communication "for a specific receiver or group if receivers … be adaptive to individual users" and "learn over time how participants communicate." Id.at 47:54-48:18. User communication profiles "may be associated with certain communication parties (e.g. entities that can be senders or receivers)." Id. at 49:51-50:9. The data comprising sender and receiver attributes is used "to train a machine, deep, or other statistic learning model" that predicts the most likely reaction for a given textual content based on the people involved and the context. Id. at 66:27-61.
	Anandhavelu, in view of Shevchenko, suggest a second articulation rating based on the author attributes. Anandhavelu discloses a method of rewriting text by replacing a word in a sentence with an alternative word based on a predicted engagement score based on audience attributes, wherein the alternative words that improve the predicted engagement second score from a baseline engagement first score are presented to the user as suggestions. Anandhavelu, ¶¶ 30-31; 81. Shevchenko discloses a method of rewriting a sentence based on attributes corresponding to a sender and receiver of a communication. Shevchenko, 66:27-61. One of ordinary skill would recognize that the baseline and predictive engagement scores of Anandhavelu could also incorporate the attributes taught by Shevchenko to further increase a likelihood of success (e.g. user engagement, positive reaction).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ranked alternative word suggestions 

Claim 2
	Shevchenko discloses computing, by the word processing system, at least one of a first meaning score and a first relevance score, the first meaning score corresponding to a natural language meaning of a candidate sentence of the input text, the candidate sentence including the candidate subtext, the first relevance score corresponding to a natural language relevance of the candidate subtext to at least one of the candidate sentence and a paragraph of the input text that includes the candidate sentence. Shevchenko discloses that the user communication profile indicates user formality features including "information pertaining to professional vs. informal communication styles" Id. at 47:54-48:18; 51:58-52:7. The AIA  operates to "transform … text into a more formal style." Id. at 55:59-60:6; 58:30-35. The AIA  "may display general characteristics of the receiver … and provide recommendations on how to communicate with them." The recommendations "include preferences … such as … preferred communication format and style," including "formal or informal." Id. at 59:63-60:36; 61:15-28.
	Shevchenko discloses that "the AIA  may be able to identify parts or a message that can be improved, generate alternatives, rank them, and suggest those that maximize achieving the desired outcome." In one example embodiment, "the message may be determined to be too Id. at 80:53-65. The AIA  is implemented through "a number of natural language processing and machine learning methods," including "multi-layer neural networks (e.g., for transferring a writing style from informal to formal using neural techniques)." Id. at ¶¶ 80:66-81:34. Accordingly, the ranked "levels of formality" are analogous to the claimed "meaning score" because they correspond to a "natural language meaning" of the input text (e.g. natural language processing determination of the formality meant by the text).
	Shevchenko discloses generating, by the word processing system, a modified sentence, the modified sentence comprising the candidate sentence including the modified subtext. Shevchenko discloses that the candidate text and modified text can be a sentence. In one embodiment, "the AIA  may rewrite a sentences or passage given different constraints (e.g., goals, proofing, clarity, effectiveness, and the like)." Id. at 55:42-47.
	Anandhavelu, in view of Shevchenko, suggests computing, by the word processing system, at least one of a second meaning score and a second relevance score, the second meaning score corresponding to a natural language meaning of the modified sentence, the second relevance score corresponding to a natural language relevance of the modified subtext to at least one of the modified sentence and the paragraph including the modified sentence in substitution for the candidate sentence and wherein the word processing system generating the enhanced text comprises the word processing system generating the enhanced text to include the modified subtext based on at least one of the second meaning score improving over the first meaning score and the second relevance score improving over the first relevance score.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ranked alternative word suggestions based on textual attributes of Anandhavelu to incorporate the textual attribute representing a level of formality means by the text as taught by Shevchenko. One of ordinary skill in the art would be motivated to integrate the level of formality ranking into Anandhavelu, with a reasonable expectation of success, in order to "suggest … structure and revisions that increase the change of a positive response or rewrite the text to make it more effective." Shevchenko, 57:5-9.

Claim 3
	Anandhavelu discloses wherein the word processing system computing the first articulation rating comprises the word processing system computing the first articulation rating based on a natural language correspondence between the input text and at least one of the first rhetorical attributes, the author attributes, and the audience attributes; and wherein the word processing system computing the second articulation rating comprises the word processing system computing the second articulation rating based on a natural language correspondence between the enhanced text and at least one of the second rhetorical attributes, the author attributes, and the audience attributes. The model builder 230 "can parse a social media post, utilizing natural language processing" and "may identify keywords within each parsed social media post." Anandhavelu, ¶¶ 63; 98. The alternative word generator 206 may "utilize … natural language processing … to identify the context of the query word within the draft of the social media post." Id. at ¶ 71.

Claim 4
	Anandhavelu discloses wherein the modified subtext comprises at least one of a synonym of the candidate subtext, a natural language representation of a symbolic form of the candidate subtext, a primary language representation of a foreign language form of the candidate subtext, a grammatical modifier of the candidate subtext, and a rhetorical modifier of the candidate subtext. Anandhavelu discloses that "alternative word generator 206 can identify one or more words that are similar to the query word 408," and "may identify these words based on the fact that they are synonyms of the query word 408." Anandhavelu, ¶¶ 118; 135; see also ¶ 73 ("generator 206 may identify synonyms for the query word").

Claim 5
	Anandhavelu discloses wherein the word processing system generating the enhanced text comprises the word processing system generating the enhanced text by replacing, in the input text, the candidate subtext with the modified subtext. Anandhavelu discloses that the query word (i.e. candidate subtext) is substituted (i.e. replaced) with the alternate word (i.e. modified subtext). Anandhavelu, ¶¶ 13; 25; 31

Claim 6
	Shevchenko discloses wherein the audience attributes comprise a rhetorical tone of the input text. The sender and receiver user communication profiles indicate a "user's preferred style, user's vocabulary, user's proficiency and the like." Shevchenko, 49:10-12. The receiver user communication profile can include properties indicating writing characteristic of the user, "such as style, structure (e.g. … individual language models, frequency counters on different aspects of style, structure, tone, and the like." Id. at 49:51-51:33; see also 55:59-56:6 (describing example where text is transformed to more formal style "to impress the receiver").
	Shevchenko discloses wherein the method further comprises determining, by the word processing system, the rhetorical tone using at least one of relationship algorithms and social network analysis applied to an audience of the input text. Shevchenko discloses that the AIA  "may include the type of relationship between the recipient(s) and the sender" when predicting the reaction for a given message and context. Id. at 66:27-61; 76:55-62; 80:37-52.

Claim 7
	Shevchenko discloses wherein the word processing system computing the first articulation rating comprises the word processing system computing the first articulation rating based on a deviation of the input text from a model alternative text. Shevchenko discloses that "response feedback communication" is derived from previous communications, and used to 
	Anandhavelu, in view of Shevchenko, suggests wherein the word processing system computing the second articulation rating comprises the word processing system computing the second articulation rating based on a deviation of the enhanced text from the model alternative text. The predictive model of Anandhavelu could incorporate the response feedback communication to further increase effectiveness. The baseline and predictive engagement scores could both be calculated using a model incorporating the reaction difference attribute. The combination and motivation for the references is the same as indicated in rejection of claims 1 and 2, supra.

Claim 8
	Shevchenko discloses wherein the author attributes comprise stylistic preferences. The sender and receiver user communication profiles indicate a "user's preferred style, user's vocabulary, user's proficiency and the like." Shevchenko, 49:10-12. The receiver user communication profile can include properties indicating writing characteristic of the user, "such as style, structure (e.g. … individual language models, frequency counters on different aspects of style, structure, tone, and the like." Id. at 49:51-51:33."
the stylistic preferences comprising at least one of an expository style, a descriptive style, a persuasive style, and a narrative style. [NON-FUNCTIONAL DESCRIPTIVE MATERIAL] This limitation has no patentable weight, because it is directed to non-functional descriptive material. This limitation merely conveys meaning of the style to a human reader independent of the computer-implemented method. There is no functional relationship between the claimed method and the style because the functional programming of the method does not change based on what the style represents; these limitations merely describe the data being processed to a human reader. See MPEP 2111.05. Examples of a functional relationship would be reciting processing steps used to determine how the different styles are determined, or processing the preferences differently based on the different styles.
	Shevchenko discloses an example wherein the AIA  utilizes "communication improvement facilities" including for effectiveness wherein "some parts are made more persuasive to show interest." Shevchenko, 56:21-32. Making text more persuasive would be based on attributes indicating a persuasive style.

Claim 9
	Shevchenko discloses determining, by the word processing system, a first attribute, among the first rhetorical attributes, using natural language processing to determine at least one of a natural language meaning of a portion of the input text and a natural language subject of the input text. Shevchenko discloses that the AIA  "suggests modifications to the text" and "also suggest context to … bring related current events to the [user's] attention." Shevchenko, 56:33-43. The AIA  assists the user based on current events "e.g., making a passing comment about an Id. at 77:43-61. 
	Anandhavelu, in view of Shevchenko, suggests determining, by the word processing system, a second attribute, among the second rhetorical attributes, using natural language processing to determine at least one of a natural language meaning of a portion of the enhanced text and a natural language subject of the enhanced text. The baseline and predictive engagement scores could both be calculated using a model incorporating the level of relevancy. The combination and motivation for the references is the same as indicated in rejection of claims 1 and 2, supra.

Claim 10
	Anandhavelu discloses wherein the word processing system selecting the candidate subtext comprises the word processing system selecting the candidate subtext based on at least one of: a frequency of occurrence of the candidate subtext in the input text, a frequency of occurrence of the candidate subtext in an alternative text, availability of a particular synonym of the candidate subtext, availability of a number of synonyms of the candidate subtext, and a correspondence of the candidate subtext with at least one of the author attributes, the audience attributes, and the rhetorical attributes. Anandhavelu discloses that content-based features may use term frequency to "reflect how important a given word is to a social media post." Anandhavelu, ¶¶ 56; 141. The method can "identify keywords within a social media post" by determining word repetition (i.e. frequency of occurrence) that indicates importance. Id. at ¶¶ 64; 107; 117.

Claims 11-12
	Claims 11-12 recite a system configured to perform the steps of the method recited in claims 1-2. Accordingly, claims 11-12 are rejected as indicated in the rejection of claims 1-2.

Claim 13
	Shevchenko discloses wherein the word processor is further configured to: compute first attributes, among the first rhetorical attributes, based on at least one of the input text, the author attributes, and the audience attributes. The method is implemented using "an artificial intelligent assistant (AIA ) … able to utilize information about the participants and the surrounding context and other environments to generate more effective communications."  Id. at 47:4-8. The information about the participants is accessed through "a user communication profile … a receiver communication profile … and/or target audience profiles." The AIA  can optimize communication "for a specific receiver or group if receivers … be adaptive to individual users" and "learn over time how participants communicate." Id.at 47:54-48:18. User communication profiles "may be associated with certain communication parties (e.g. entities that can be senders or receivers)." Id. at 49:51-50:9. The data comprising sender and receiver attributes is used "to train a machine, deep, or other statistic learning model" that predicts the most likely reaction for a given textual content based on the people involved and the context. Id. at 66:27-61.
	Anandhavelu, in view of Shevchenko, suggests discloses compute second attributes, among the second rhetorical attributes, based, on at least one of the enhanced text, the author attributes, and the audience attributes. The baseline and predictive engagement scores could both be calculated using a model incorporating the attributes in the sender and/or receiver profiles. supra.

Claim 14
	Shevchenko discloses wherein the word processor is further configured to: compute the first attributes using at least one of a natural language meaning of the input text, a writing style of the input text, and a natural language meaning of a subject of the input text. The sender and receiver user communication profiles indicate a "user's preferred style, user's vocabulary, user's proficiency and the like." Shevchenko, 49:10-12. The receiver user communication profile can include properties indicating writing characteristic of the user, "such as style, structure (e.g. … individual language models, frequency counters on different aspects of style, structure, tone, and the like." Id. at 49:51-51:33."
	Anandhavelu, in view of Shevchenko, suggests discloses compute the second attributes using at least one of a natural language meaning of the enhanced text, a writing style of the enhanced text, and the natural language meaning of the subject of the input text. The baseline and predictive engagement scores could both be calculated using a model incorporating the attributes in the sender and/or receiver profiles. The combination and motivation for the references is the same as indicated in rejection of claims 1 and 2, supra.

Claims 15-20
	Claims 15-20 recite a system configured to perform the steps of the method recited in corresponding claims 6, 4, 3, 5, 7, and 10. Accordingly, claims 15-20 are rejected as indicated in the rejection of corresponding claims 6, 4, 3, 5, 7, and 10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        May 22, 2021